Citation Nr: 0904463	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  The Veteran testified at a hearing before the Board in 
April 2008.  This matter was remanded in June 2008.  A review 
of the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDING OF FACT

Bilateral hearing loss was not manifested during service or 
for many years after service, nor is bilateral hearing loss 
otherwise causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2007.  In January 2007, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in March 2007.  The examination report 
obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to bilateral hearing loss 
due exposure to artillery during active service.  

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for entrance purposes 
dated in September 1961 reflects that the Veteran's ears were 
clinically evaluated as normal.  Following audiometric 
testing, there were no pertinent findings.   

A Report of Medical Examination for separation purposes dated 
in December 1963 reflects that the Veteran's ears were 
clinically evaluated as normal.  The Veteran did not report 
any bilateral hearing loss at that time.  Following 
audiometric testing, there were no pertinent findings.   

The Veteran underwent a VA examination in March 2007.  The 
Veteran reported weapons noise exposure during active 
military service.  He stated that, in the civilian sector, he 
worked as an electrician for the railroad, although he did 
not have exposure to engine or train noise.  He reported that 
he worked inside the buildings.  Speech recognition testing 
showed scores of 88 percent for the right ear and zero 
percent for the left ear.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
40
60
80
95
LEFT
100
105+
105+
105+
105+

The examiner diagnosed bilateral sensorineural hearing loss, 
mild to profound in the right ear and moderately severe to 
profound in the left ear.  The examiner opined that it is 
unlikely that current hearing loss is related to military 
acoustic trauma.  The examiner reasoned that the Veteran had 
normal hearing at military separation.  

The Board recognizes that the results of private audiometric 
testing performed by Examinetics from 1976 to 1998 were 
submitted in August 2008.  The Board notes that these records 
reflect that, beginning in 1976, the Veteran had bilateral 
hearing loss.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss by VA standards and no diagnosis of 
hearing loss in service, no complaints of hearing loss until 
many years after service, and a VA examiner who opined that 
it is unlikely that current hearing loss is related to 
military service. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  In the present case, after 
examining the Veteran and reviewing the in-service 
audiometric test results (as well as the entire claims file), 
the medical examiner found no basis for attributing the 
Veteran's current hearing loss to service.  

Moreover, there is no medical evidence showing that hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service, and therefore service connection for hearing loss 
may not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board notes that audiological testing at 
separation from service did not show hearing loss.  Although 
the Veteran has asserted that his hearing loss is due to 
acoustic trauma in service, the fact remains, however, that 
he did not complain of hearing loss during service, and has 
not provided any medical evidence showing findings or a 
diagnosis of hearing loss until 1976.   

Finally, the Board believes it significant that the VA 
medical examiner opined that the current bilateral hearing 
loss was not etiologically related to service.  The Board 
finds that this opinion is entitled to considerable weight 
and is competent evidence regarding causation of the 
disability at issue.  The Board has considered the Veteran's 
own lay statements to the effect that his bilateral hearing 
loss is causally related to his active service; however, it 
is noted that there is no medical evidence of record to 
support such a theory and the Veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion, including the presence of a hearing loss disability 
under 38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


